Exhibit 10.2

APPENDIX X

     
Agency Code: 12000
  Contract Number: C-014386
Period: October 1, 1997 through June 30, 2005
Funding Amount for Period: $76,710,771

This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through the
Department of Health, having its principal office at Corning Tower, Empire State
Plaza, Albany, NY, (hereinafter referred to as the STATE), and WellCare of New
York (hereinafter referred to as the CONTRACTOR), for modification of Contract
Number C-014386 as reflected in the attached provisions to Section I.B.1 of the
Agreement and Appendices E and L, and to extend the period of the contract
through June 30, 2005.

CONTRACTOR acknowledges that the STATE is currently developing a replacement
contract document to govern services provided to Child Health Plus enrollees. If
that replacement contract between the CONTRACTOR and the STATE is in place prior
to June 30, 2005, this CONTRACT will be cancelled upon approval of the
replacement contract. Any extension to this CONTRACT beyond June 30, 2005 must
be done via written amendment approved by the Office of the State comptroller.

All other provisions of said agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the
dates appearing under their signatures.

         
CONTRACTOR SIGNATURE
By: /s/ TODD S. FARHA
      STATE AGENCY SIGNATURE
By: /s/ JUDITH ARNOLD
 
         
   
 
       
Todd S. Farha
      Judith Arnold
 
         
   
 
       
Printed Name
      Printed Name
 
        Title: President and CEO
  Title: Deputy Commissioner
 
         
   
 
       
Date:
  12/3/04   Date: 12/8/04
 
       



      State Agency Certification;

“In addition to the acceptance of this contract, I also certify that original
copies of this signature page will be attached to all other exact copies of this
contract.”

     

         
STATE OF FLORIDA
    )  
County of Hillsborough
    )  

On the 3rd day of December 2004, before me personally appeared Todd S. Farha, to
me known, who being duly sworn, did depose and say that he resides at Tampa,
Florida, that he is the President and CEO of the WellCare of New York, Inc., the
corporation described herein which executed the foregoing instrument; and that
he signed his name thereto by order of the board of directors of said
corporation.

     
(Notary) /s/ Kathleen R. Casey
  STATE COMPTROLLER SIGNATURE
 
 

Kathleen R. Casey
Notary Public – State of Florida
 
Title: Patricia M. O’Donnell
 
   
My Commission Expires Apr 22, 2008
  Date: 3/8/05
 
   

Commission #DD305227
Bonded By National Notary Assoc.

1

STATE OF NEW YORK
AGREEMENT

Section I.B.1 is revised to read as follows:

I. Conditions of Agreement

B.1 This AGREEMENT is extended through June 30, 2005 or until the start date of
a new contract between the STATE and the CONTRACTOR governing services provided
to Child Health Plus enrollees, whichever date occurs first.

2

APPENDIX E
Financial Information

Section A is revised to read as follows:

A. Wellcare of New York shall receive, for the period January 1, 2005 through
June 30, 2005, an amount up to, but not to exceed, $5,700,000 to provide and
administer a Child Health Plus program for uninsured children in the counties
identified in Appendix A-2, Section II.B.1 of this AGREEMENT or as modified by
the STATE. Payment of this amount is based on the CONTRACTOR meeting the
responsibilities provided in this AGREEMENT.

Additional Premium Information:

For Downstate region serving Bronx, Kings, New York and Queen county(ies):

The total monthly premium shall be $120.84

The State share of the total monthly premium shall be $120.84 or the total
monthly premium for children in families with gross household income less than
160% of the federal poverty level and children who are American Indians or
Alaskan Natives (AI/AN).

The State share of the total monthly premium shall be $111.84 or the total
monthly premium minus $9 for children in families with gross household income
between 160% and 222% of the federal poverty level with a maximum of $27 per
month per family. The State share is the total monthly premium less $9 for each
of the first three children. For additional children, the State share is the
total monthly premium.

The State share of the total monthly premium shall be $105.84 or the total
monthly premium minus $15 for children in families with gross household income
between 223% and 250% of the federal poverty level with a maximum of $45 per
month per family. The State share is the total monthly premium less $15 for each
of the first three children. For additional children, the State share is the
total monthly premium.

For Northern Metro region serving Dutchess, Orange, Sullivan and Ulster
couny(ies):

The total monthly premium shall be: $97.62.

The State share of the total monthly premium shall be $97.62 or the total
monthly premium for children in families with gross household income less than
160% of the federal poverty level and children who are American Indians or
Alaskan Natives (AI/AN).

The State share of the total monthly premium shall be $88.62 or the total
monthly premium minus $9 for children in families with gross household income
between 160% and 222% of the federal poverty level with a maximum of $27 per
month per family. The State share is the total monthly premium less $9 for each
of the first three children. For additional children, the State share is the
total monthly premium.

The State share of the total monthly premium shall be $82.62 or the total
monthly premium minus $15 for children in families with gross household income
between 223% and 250% of the federal poverty level with a maximum of $45 per
month per family. The State share is the total monthly premium less $15 for each
of the first three children. For additional children, the State share is the
total monthly premium.

For Upsate Other than Rensselear region serving Albany, Columbia, and Greene
county(ies):

The total monthly premium shall be: $96.63.

The State share of the total monthly premium shall be $96.63 or the total
monthly premium for children in families with gross household income less than
160% of the federal poverty level and children who are American Indians or
Alaskan Natives (AI/AN).

The State share of the total monthly premium shall be $87.63 or the total
monthly premium minus $9 for children in families with gross household income
between 160% and 222% of the federal poverty level with a maximum of $27 per
month per family. The State share is the total monthly premium less $9 for each
of the first three children. For additional children, the State share is the
total monthly premium.

The State share of the total monthly premium shall be $81.63 or the total
monthly premium minus $15 for children in families with gross household income
between 223% and 250% of the federal poverty level with a maximum of $45 per
month per family. The State share is the total monthly premium less $15 for each
of the first three children. For additional children, the State share is the
total monthly premium.

For Rensselear county:

The total monthly premium shall be: $95.93.

The State share of the total monthly premium shall be $95.93 or the total
monthly premium for children in families with gross household income less than
60% of the federal poverty level and children who are American Indians or
Alaskan Natives (AI/AN).

The State share of the total monthly premium shall be $86.93 or the total
monthly premium minus $9 for children in families with gross household income
between 160% and 222% of the federal poverty level with a maximum of $27 per
month per family. The State share is the total monthly premium less $9 for each
of the first three children. For additional children, the State share is the
total monthly premium.

The State share of the total monthly premium shall be $80.93 or the total
monthly premium minus $15 for children in families with gross household income
between 223% and 250% of the federal poverty level with a maximum of $45 per
month per family. The State share is the total monthly premium less $15 for each
of the first three children. For additional children, the State share is the
total monthly premium.

In the absence of an approved premium modification by the Department of Health
and State Insurance Department, the premium above or subsequent premium approval
(whichever is in effect) shall continue as the State’s subsidy through June 30,
2005.

3

Appendix L
Privacy and Confidentiality

Section II is revised as follows:

II. Effective April 14, 2003, the CONTRACTOR shall comply with the following
agreement:

Federal Health Insurance Portability and Accountability Act (HIPAA)
Business Associate Agreement (“Agreement”)

This Business Associate Agreement between the New York Department of Health and
WellCare of New York, hereinafter referred to as the Business Associate, is
effective on April 14, 2003 to June 30, 2005.

4